Exhibit 10.4

 

EXECUTION COPY

 

 

INDEMNIFICATION AGREEMENT

 

by and among

 

SOCIÉTÉ GÉNÉRALE,

 

SG AMERICAS SECURITIES HOLDINGS, INC.,

 

COWEN AND COMPANY, LLC

 

and

 

COWEN GROUP, INC.

 

 

Dated as of July 11, 2006

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS

1

 

SECTION 1.01.

Definitions

1

 

 

ARTICLE II

MUTUAL RELEASES

13

 

SECTION 2.01.

Cowen Release of SG

13

 

SECTION 2.02.

SG Release of Cowen Inc

13

 

SECTION 2.03.

SG Obligations Not Affected

14

 

SECTION 2.04.

No Cowen Inc. Claims

14

 

SECTION 2.05.

No SG Claims

14

 

SECTION 2.06.

Subsidiary Releases

14

 

 

ARTICLE III

INDEMNIFICATION

14

 

SECTION 3.01.

Indemnification by Cowen Inc

14

 

SECTION 3.02.

Indemnification by SG

15

 

SECTION 3.03.

Clarification of Intent

16

 

SECTION 3.04.

Indemnification Obligations Net of Insurance Proceeds and Other Amounts

17

 

SECTION 3.05.

Procedures for Indemnification of Third Party Claims

17

 

 

ARTICLE IV

CERTAIN OTHER MATTERS

19

 

SECTION 4.01.

Additional Matters

19

 

SECTION 4.02.

Right of Contribution.

20

 

SECTION 4.03.

Covenant Not to Sue

20

 

SECTION 4.04.

Remedies Cumulative

21

 

SECTION 4.05.

Inducement

21

 

SECTION 4.06.

Post-Separation Date Conduct

21

 

SECTION 4.07.

Late Payments

21

 

 

ARTICLE V

COOPERATION; CONFIDENTIALITY

21

 

SECTION 5.01.

Other Agreements Providing for Exchange of Information

21

 

SECTION 5.02.

Production of Witnesses; Records; Cooperation

21

 

SECTION 5.03.

Confidentiality.

23

 

SECTION 5.04.

Protective Arrangements

24

 

i

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE VI

DISPUTE RESOLUTION

24

 

SECTION 6.01.

Disputes

24

 

 

ARTICLE VII

TERMINATION

25

 

SECTION 7.01.

Termination

25

 

 

ARTICLE VIII

MISCELLANEOUS

25

 

SECTION 8.01.

Counterparts; Entire Agreement; Facsimile Signatures

25

 

SECTION 8.02.

Governing Law

25

 

SECTION 8.03.

Assignability

26

 

SECTION 8.04.

Third Party Beneficiaries

26

 

SECTION 8.05.

Notices

26

 

SECTION 8.06.

Severability

27

 

SECTION 8.07.

Force Majeure

27

 

SECTION 8.08.

Headings

27

 

SECTION 8.09.

Survival of Covenants

27

 

SECTION 8.10.

Subsidiaries

28

 

SECTION 8.11.

Waivers

28

 

SECTION 8.12.

Amendments

28

 

SECTION 8.13.

Interpretation

28

 

SECTION 8.14.

Mutual Drafting

28

 

SECTION 8.15.

No Right to Set-Off

29

 

SECTION 8.16.

Enforcement Costs

29

 

SECTION 8.17.

Remedies

29

 

ii

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

THIS INDEMNIFICATION AGREEMENT, dated as of July 11, 2006, is by and among
SOCIÉTÉ GÉNÉRALE, a French banking corporation (“SocGen”), SG AMERICAS
SECURITIES HOLDINGS, INC., a Delaware corporation (“SGASH” and, together with
SocGen, “SG”), COWEN AND COMPANY, LLC, a Delaware limited liability company
(“Cowen LLC”) and COWEN GROUP, INC., a Delaware corporation (“Cowen Inc.” and,
together with Cowen LLC, “Cowen”).

 

R E C I T A L S:

 

WHEREAS, SG and Cowen are parties to that certain Separation Agreement, dated as
of the date hereof, by and among SG, SGAI, and Cowen (the “Separation
Agreement”);

 

WHEREAS, SG and SGAI have determined that it is appropriate and advisable to
separate the Cowen Business from the SG Business (the “Separation”); and

 

WHEREAS, each of the Parties has determined that it is necessary and advisable
to enter into this Agreement in connection with the Separation.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.                 Definitions. Reference is made to Section 8.13
regarding the interpretation of certain words and phrases used in this
Agreement. For the purpose of this Agreement, the following terms shall have the
meanings set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning given to them in the Separation Agreement.

 

“AAA” has the meaning set forth in Section 6.01(b).

 

“Agreement” means this Indemnification Agreement.

 

“Assets” means assets, rights, claims and properties of all kinds, real and
personal, tangible, intangible and contingent, including rights and benefits
pursuant to any contract, license, permit, indenture, note, bond, mortgage,
agreement, concession, franchise, instrument, undertaking, commitment,
understanding or other arrangement and any rights or benefits pursuant to any
Proceeding.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks are required or authorized to close in New York, New York.

 

“Business Entity” means any corporation, general or limited partnership, trust,
joint venture, unincorporated organization, limited liability entity or other
entity.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

“By-Laws” means the amended and restated By-Laws of Cowen Inc., substantially in
the form of Exhibit A to the Separation Agreement.

 

“Certificate of Incorporation” means the amended and restated Certificate of
Incorporation of Cowen Inc., substantially in the form of Exhibit B to the
Separation Agreement.

 

“Conveyance and Assumption Instruments” means, collectively, such deeds, bills
of sale, Asset transfer agreements, endorsements, assignments, assumptions
(including Liability assumption agreements), leases, subleases, affidavits and
other instruments of sale, conveyance, contribution, distribution, lease,
transfer and assignment between SG or, where applicable, any SG Subsidiary, on
the one hand, and Cowen Inc. or, where applicable, any Cowen Subsidiary or
designee of Cowen Inc., on the other hand, as may be necessary or advisable
under the laws of the relevant jurisdictions to effect the Separation.

 

“Cowen” has the meaning set forth in the Preamble.

 

“Cowen Assets” means only the following Assets of the Parties or their
respective Subsidiaries, but excluding any Excluded Assets:

 

(A)  the outstanding membership interests of Cowen LLC;

 

(B)  the outstanding capital shares of Cowen UK;

 

(C)  the Assets included on the Cowen Balance Sheet after completion of the
transactions contemplated by the Separation Agreement and the Transaction
Documents or any notes or subledger thereto that are owned by any Party or any
of their respective Subsidiaries as of the IPO Date;

 

(D)  the Assets of any Party or any of their respective Subsidiaries as of the
Separation Date that are of a nature or type that would have resulted in such
Assets being included as Assets on a pro forma combined statement of financial
condition of Cowen Inc. or the notes or subledgers thereto as of the IPO Date
(were such statement of financial condition, notes and subledgers to be
prepared) on a basis consistent with the determination of the Assets included on
the Cowen Balance Sheet or any subledger thereto;

 

(E)  the Assets expressly allocated to Cowen Inc. or any Cowen Subsidiary under
the Separation Agreement or any of the Principal Transaction Documents;

 

(F)  the Assets used or held by Cowen Inc. or any Cowen Subsidiary for use in
the Cowen Business and the rights to the Cowen Business;

 

(G)  all right, title and interest to the trade name, trademark and service mark
“Cowen”, together with the goodwill associated therewith;

 

(H)  the trade secrets, know-how, proprietary information (including any
clinical study data and product registrations), any other rights or intellectual
property and any other rights, claims or properties, in each case:  (A) as of
the Separation Date; (B) to the

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

extent primarily related to the Cowen Business; and (C) that are not otherwise
specifically addressed under any other subsection of this definition; and

 

(I)  the Assets identified on Schedule 2.02(a)(i) to the Separation Agreement.

 

“Cowen Balance Sheet” means the audited combined statement of financial
condition of Cowen Inc., Cowen LLC and the other Cowen Subsidiaries, including
the notes thereto, as of December 31, 2005, included in the Prospectus.

 

“Cowen Benefit Plans” means, collectively, the plans and arrangements set forth
on Schedule 1.01(a) to the Separation Agreement and any other benefit plans
maintained, sponsored or adopted by Cowen LLC, Cowen Inc. or the Cowen
Subsidiaries, whether before or after the Separation Date.

 

“Cowen Business” means the businesses and operations conducted prior to the
Separation Date by Cowen LLC and the Transferred Entities, excluding the
Transferred Businesses.

 

“Cowen Common Stock” means the outstanding shares of common stock, par value
$0.01, of Cowen Inc.

 

“Cowen Contracts” means any contract, agreement or instrument (other than this
Agreement and any other Transaction Document) to which Cowen LLC, Cowen Inc. or
any Cowen Subsidiary is a party or by which any of their respective assets are
bound.

 

“Cowen Employee Ownership Plan” means the 2006 Equity and Incentive Plan adopted
by Cowen Inc. as of the Separation Date, substantially in the form attached as
Exhibit C to the Separation Agreement.

 

“Cowen Inc.” has the meaning set forth in the Preamble.

 

“Cowen Indemnitees” means Cowen Inc. and each Cowen Subsidiary and each of their
respective successors and assigns.

 

“Cowen Indemnity Obligations” has the meaning set forth in Section 3.01.

 

“Cowen Liabilities” means all of the following Liabilities of the Parties or
their respective Subsidiaries:

 

(i)                                     all Liabilities included on the Cowen
Balance Sheet or any subledger thereto that remain outstanding as of the
Separation Date after completion of the transactions contemplated by this
Agreement and the Transaction Documents;

 

(ii)                                  all other Liabilities that are incurred or
accrued by any Party or any of their respective Subsidiaries from the date of
the Cowen Balance Sheet to the Separation Date that are of a nature or type that
would have resulted in such Liabilities being included as Liabilities on a pro
forma combined statement of financial condition of Cowen Inc. and the notes or
subledgers thereto as of the Separation Date (were such statement of financial
condition, notes or subledgers to be prepared) on a basis consistent with the

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

determination of the Liabilities included on the Cowen Balance Sheet or any
subledger thereto;

 

(iii)                               all Liabilities expressly allocated to Cowen
Inc. or any Cowen Subsidiary pursuant to this Agreement or any Transaction
Document, and all agreements, obligations and Liabilities of Cowen Inc. and any
Cowen Subsidiaries under this Agreement or any Transaction Document;

 

(iv)                              all Liabilities relating to, arising out of or
resulting from investment decisions or the management of portfolio companies
relating to SG Cowen Ventures (including all claims by limited partners of SG
Cowen Ventures and other Third Parties); provided, however, that Liabilities
relating to, arising out of or resulting from the administration of SG Cowen
Ventures, including the accuracy or correctness of disbursements and the
distribution of materials by or on behalf of the general partner of SG Cowen
Ventures to limited partners of SG Cowen Ventures shall be deemed “SG
Liabilities” as contemplated in Section 2.02(b) of the Separation Agreement;

 

(v)                                 all Liabilities relating to, arising out of
or resulting from investment decisions or the management of portfolio companies
of or relating to the Merchant Banking Fund on or after January 1, 2004
(including all claims by limited partners of the Merchant Banking Fund and other
Third Parties); provided, however, that Liabilities relating to, arising out of
or resulting from (w) the sale and transfer of partnership interests in the
Merchant Banking Fund to the MBF Purchasers (except that any rights of SG or any
SG Subsidiaries in respect of the representations and warranties made to the MBF
Purchasers in the sale and transfer documents shall not be deemed to have been
waived pursuant to this clause (w)), (x) the administration of the Merchant
Banking Fund, including the accuracy or correctness of disbursements and the
distribution of materials by or on behalf of the Merchant Banking Fund to the
partners of the Merchant Banking Fund or participants in the Merchant Banking
Co-investment Plan and (y) any claim by former partners of the Merchant Banking
Fund that do not relate to investment decisions or management of the Merchant
Banking Fund after January 1, 2004 shall be deemed “SG Liabilities” as
contemplated in Section 2.02(b) of the Separation Agreement;

 

(vi)                              all Liabilities relating to, arising out of or
resulting from any business or operations conducted at any time prior to, on or
after the IPO Date by the employees of SG’s London Branch whose employment was
primarily associated with the Cowen Business (including but not limited to those
employees who are “Transferred Employees” as defined in the Cowen UK Purchase
Agreement); provided, however, that any such Liabilities relating to, arising
out of or resulting from claims pending as of the IPO Date shall be added to
Schedule 1.01(b) and shall be deemed “SG Liabilities” as contemplated in Section
2.02(b) of the Separation Agreement;

 

(vii)                           all Liabilities relating to, arising out of or
resulting from any claim in respect of any period prior to the IPO Date by an
employee of Cowen Inc. or any Cowen Subsidiary who does not execute an Executive
Award Agreement and a release satisfactory to SG and Cowen Inc.; provided,
however, that the foregoing shall exclude any such claim by any employee of
Cowen Inc. or any Cowen Subsidiary who did

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

execute an Executive Award Agreement and release satisfactory to SG and Cowen
Inc. and the Parties acknowledge and agree that each of SG and the SG
Subsidiaries, on the one hand, and Cowen Inc. and the Cowen Subsidiaries, on the
other, shall be responsible for any Liabilities arising from claims against it
(or its Subsidiaries) in respect of any period prior to the IPO Date by an
employee who executed an Executive Award Agreement and release satisfactory to
SG and Cowen Inc;

 

(viii)                        all Liabilities relating to, arising out of or
resulting from the Cowen Benefit Plans;

 

(ix)                                all Liabilities relating to, arising out of
or resulting from (1) Cowen Inc.’s adoption of the Cowen Employee Ownership
Plan, (2) Cowen Inc.’s adoption of any directed share program, and (3) any
employment agreements, retention agreements, guaranteed bonuses, bonus plans or
payments, deferred compensation plans and any other agreements, arrangements or
understandings between Cowen LLC, Cowen Inc. or the Cowen Subsidiaries and their
respective directors, officers and employees; provided, however, that
Liabilities pertaining to deferred compensation plans (other than the SG-USA
Fidelity Bonus Plan) maintained by SG for any SG Subsidiary and Cowen LLC prior
to the IPO shall be deemed “SG Liabilities” as contemplated in Section 2.02(b)
of the Separation Agreement;

 

(x)                                   Cowen Inc.’s portion, determined in
accordance with Section 2.12 of the Separation Agreement, of Liabilities
associated with Mixed Contracts and Mixed Accounts;

 

(xi)                                all Liabilities relating to, arising out of
or resulting from Cowen Inc.’s, Cowen LLC’s or any of their respective
Subsidiaries’ breach of or failure to perform any Cowen Contract;

 

(xii)                             those specific Liabilities set forth on
Schedule 1.01(a) as of the Separation Date (which schedule shall be updated from
time to time as mutually agreed in good faith by Cowen Inc. and SG up to the IPO
Date), in each case subject to the limitations set forth in such schedule; and

 

(xiii)                          except to the extent expressly excluded from the
Cowen Liabilities above, all other known and unknown Liabilities relating to,
arising out of or resulting from the Cowen Business, the Cowen Assets, the other
Cowen Liabilities or any business or operations conducted by Cowen Inc., Cowen
LLC or any of their respective Subsidiaries, at any time prior to, on or after
the Separation Date (whether or not such Liabilities cease being contingent,
mature, become known, are asserted or foreseen, or accrue, in each case, before,
on or after the Separation Date) that are not expressly retained or assumed by
SG or the SG Subsidiaries pursuant to this Agreement or any Transaction
Document.

 

Notwithstanding anything to the contrary in this Agreement or any Transaction
Document, Cowen Liabilities shall in no event include any Liabilities (a)
relating to, arising out of or resulting from the Excluded Assets, (b) for which
SG or any of its Affiliates has responsibility pursuant to applicable provisions
of any Service Level

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Agreements in connection with the provision of services to Cowen Inc. or any
Cowen Subsidiary thereunder or (c) expressly allocated to or retained by SG or
any SG Subsidiary pursuant to clauses (i) through (v) or (ix) through (xiii) of
the definition of “SG Liabilities” herein.

 

“Cowen LLC” has the meaning set forth in the Preamble.

 

“Cowen Subsidiary” means any Subsidiary of Cowen LLC prior to the Separation
(including Cowen UK and any other Transferred Entities) and any Subsidiary of
Cowen Inc. following the Separation (including Cowen LLC and Cowen UK).

 

“Cowen UK” means Cowen International Limited, a private limited company
organized in England and Wales.

 

“Cowen UK Purchase Agreement” means the Intra-Group Asset Sale and Purchase
Agreement, dated as of May 1, 2006, by and between SG London Branch and Cowen
UK.

 

“Employee Matters Agreement” means the Employee Matters Agreement entered into
on or prior to the Separation Date among SG, SGAI, SGASH, Cowen LLC and Cowen
Inc., substantially in the form attached as Exhibit D to the Separation
Agreement.

 

“Employment Tax” means withholding, payroll, social security, workers
compensation, unemployment, disability and any similar tax imposed by any Tax
Authority, and any interest, penalties, additions to tax or additional amounts
with respect to the foregoing imposed on any taxpayer or consolidated, combined
or unitary group of taxpayers.

 

“Escrow Agent” means JPMorgan Chase Bank, N.A., or such other financial
institution as mutually agreed upon by the Parties, in its capacity as escrow
agent under the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement entered into on or prior to the
Separation Date among SGASH, Cowen LLC, Cowen Inc. and the Escrow Agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Excluded Assets” means all of the following assets of the Parties or their
respective Subsidiaries:

 

(i)  all Assets of the Parties or their respective Subsidiaries to the extent
such Assets relate to, arise out of or result from the SG Business;

 

(ii)  all cash and cash equivalents as of the Separation Date of SG, each SG
Subsidiary, Cowen LLC and each Cowen Subsidiary, except (x) any cash and cash
equivalents included in the Initial Capital retained by Cowen LLC pursuant to
Section 2.05(a) of the Separation Agreement and (y) any cash or cash equivalents
held for customers pursuant to Rule 15c3-3 promulgated under the Exchange Act;

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(iii)  subject to Section 2.13 of the Separation Agreement, all Assets that are
expressly contemplated by the Separation Agreement or any Principal Transaction
Document to be Assets retained by or transferred to SG or any SG Subsidiary; and

 

(iv)  all other Assets listed or described on Schedule 1.01(c) to the Separation
Agreement.

 

“Governmental Authority” means any supranational, international, national,
federal, state, or local court, government, department, commission, board,
bureau, agency, official or other regulatory, self-regulatory, administrative or
governmental authority, including the NASD, the NYSE and any similar regulatory
or self-regulatory body under applicable securities laws or regulations.

 

“Greenwich Capital Partners” means SG Cowen/Greenwich Street Capital Partners
II, L.P., a Delaware limited partnership.

 

“Indemnifying Party” has the meaning set forth in Section 3.04.

 

“Indemnitee” means any Cowen Indemnitee or any SG Indemnitee, as appropriate.

 

“Indemnity Payment” has the meaning set forth in Section 3.04.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, including
studies, reports, records, books, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other software, marketing
plans, customer names, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
other technical, financial, employee or business information or data.

 

“Initial Capital” has the meaning set forth in Section 2.05(a) of the Separation
Agreement.

 

“IPO” means the initial public offering of shares of Cowen Common Stock pursuant
to the Registration Statement.

 

“IPO Date” means the date of the closing of the IPO.

 

“Leases” means the real property leases and subleases entered into by Cowen LLC
or any of the Cowen Subsidiaries prior to the date hereof, each of which is
listed on Schedule 1.01(d) to the Separation Agreement.

 

“Liabilities” means all debts, liabilities, obligations, responsibilities,
response actions, losses, damages (other than punitive, consequential, treble or
other similar damages, except to the extent that the same are paid to Third
Parties), fines, penalties and sanctions, absolute or contingent, matured or
unmatured, liquidated or unliquidated, foreseen or unforeseen, joint,

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

several or individual, asserted or unasserted, accrued or unaccrued, known or
unknown, whenever arising, including those arising under or in connection with
any law, statute, ordinance, regulation, rule or other pronouncements of
Governmental Authorities having the effect of law, Proceeding, threatened
Proceeding, order or consent decree of any Governmental Authority or any award
of any arbitration tribunal, those arising under any contract, guarantee,
commitment or undertaking, whether sought to be imposed by a Governmental
Authority, private party, or Party, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute, or otherwise, and
those, in respect of Cowen Inc. or any Cowen Subsidiary and SG and any SG
Subsidiary, pursuant to indemnification or contribution arrangements with their
respective directors, officers, employees and agents, and including any costs,
expenses, interest, attorneys’ fees, disbursements and expense of counsel,
expert and consulting fees and costs related thereto (including allocated costs
of in-house counsel and other personnel) or to the investigation, preparation or
defense thereof.

 

“MBF Purchasers” means the purchasers of the partnership interests in the
Merchant Banking Fund identified on Schedule 1.01(c).

 

“Merchant Banking Fund” means SG Merchant Banking Fund L.P., a Delaware limited
partnership.

 

“Mixed Accounts” means any accounts receivable or accounts payable relating to
both the SG Business and the Cowen.

 

“Mixed Contract” means any agreement to which SG, Cowen Inc., Cowen LLC or any
of their respective Subsidiaries is a party prior to the Separation Date that
inures to the benefit or burden of each of the SG Business and the Cowen
Business.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“NYSE” means the New York Stock Exchange, Inc.

 

“Notice” has the meaning set forth in Section 3.05(a).

 

“Parties” means the parties to this Agreement.

 

“Person” means any:  (i) individual; (ii) Business Entity; or (iii) Governmental
Authority.

 

“Prime Rate” means the rate which SG (or its successor or another major money
center commercial bank agreed to by the Parties) announces as its prime lending
rate, as in effect from time to time.

 

“Principal Transaction Documents” means:  (i) the Separation Agreement, (ii) the
Employee Matters Agreement; (iii) the Escrow Agreement; (iv) the Stockholders
Agreement; (v) the Tax Matters Agreement; (vi) the Transition Services
Agreement; and (vii) any and all Leases.

 

“Proceeding” means:  (i) any past, present or future suit, countersuit, action,
arbitration, mediation, alternative dispute resolution process, claim,
counterclaim, demand, proceeding; (ii) any inquiry, proceeding or investigation
by or before any Governmental Authority; or

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(iii) any arbitration or mediation tribunal, in each case involving SG, any SG
Subsidiary, any SG Indemnitee (but only if in a capacity entitling such Person
to the rights of an SG Indemnitee), Cowen LLC, Cowen Inc., any Cowen Subsidiary
or any Cowen Indemnitee (but only if in a capacity entitling such Person to the
rights of a Cowen Indemnitee).

 

“Prospectus” means the prospectus forming a part of the Registration Statement
as the same may be amended or supplemented from time to time.

 

“Registration Statement” means the registration statement on Form S-1 (File No.
333-132602) filed under the Exchange Act on March 21, 2006, pursuant to which
the Cowen Common Stock to be sold in the IPO has been registered, together with
all amendments and supplements thereto.

 

“SEC” means the Securities and Exchange Commission.

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation Agreement” has the meaning set forth in the Recitals.

 

“Service Level Agreements” has the meaning set forth in the Transition Services
Agreement.

 

“SG” has the meaning set forth in the Preamble.

 

“SGAI” means SG Americas, Inc.

 

“SGASH” has the meaning set forth in the Preamble.

 

“SG Business” means all businesses and operations conducted prior to the
Separation Date by SG and any of the SG Subsidiaries, in each case that are not
included in the Cowen Business. For purposes of this Agreement and the other
Transaction Documents only, the SG Business shall also be deemed to include the
Transferred Businesses.

 

“SG Contracts” means any contract, agreement or instrument (other than this
Agreement and any other Transaction Document) to which SG or any of the SG
Subsidiaries is a party or by which SG or any SG Subsidiaries, or any of their
respective assets, are bound.

 

“SG Cowen Ventures” means SG Cowen Ventures I, L.P., a Delaware limited
partnership.

 

“SG Indemnitees” means SG and each SG Subsidiary and each of their respective
successors and assigns.

 

“SG Indemnity Obligations” has the meaning set forth in Section 3.02.

 

“SG Liabilities” means all of the following Liabilities of the Parties or their
respective Subsidiaries:

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(i)   all Liabilities expressly allocated to SG or any SG Subsidiaries pursuant
to this Agreement or any Transaction Document, and all agreements, obligations
and Liabilities of SG and any SG Subsidiaries under this Agreement or any
Transaction Document;

 

(ii)   all Liabilities relating to, arising out of or resulting from the
administration of SG Cowen Ventures, including the accuracy or correctness of
disbursements and the distribution of materials by or on behalf of the general
partner of SG Cowen Ventures to limited partners of SG Cowen Ventures; provided,
however, that Liabilities relating to, arising out of or resulting from
investment decisions or the management of portfolio companies relating to SG
Cowen Ventures (including all claims by limited partners of SG Cowen Ventures
and other Third Parties) shall be deemed “Cowen Liabilities” as contemplated by
Section 2.02(a)(ii) of the Separation Agreement;

 

(iii)   all Liabilities relating to, arising out of or resulting from (x) the
administration of the Merchant Banking Fund, including the accuracy or
correctness of disbursements and the distribution of materials by or on behalf
of the Merchant Banking Fund to the partners of the Merchant Banking Fund or
participants in the Merchant Banking Co-investment Plan and (y) investment
decisions or the management of portfolio companies of or relating to the
Merchant Banking Fund prior to January 1, 2004; provided, however, that
Liabilities relating to, arising out of or resulting from investment decisions
or the management of portfolio companies of or relating to the Merchant Banking
Fund on or after January 1, 2004 (including all claims by limited partners of
the Merchant Banking Fund and other Third Parties) shall be deemed “Cowen
Liabilities” as contemplated by Section 2.02(a)(ii) of the Separation Agreement;

 

(iv)  all Liabilities relating to, arising out of or resulting from the sale and
transfer of partnership interests in the Merchant Banking Fund to the MBF
Purchasers (except that any rights of SG or any SG Subsidiaries in respect of
the representations and warranties made to the MBF Purchasers in the sale and
transfer documents shall not be deemed to have been waived hereby);

 

(v)   all Liabilities for expenses payable by SG as provided in Section 9.08 of
the Separation Agreement;

 

(vi)   SG’s portion, determined in accordance with Section 2.12 of the
Separation Agreement, of Liabilities associated with Mixed Contracts and Mixed
Accounts;

 

(vii)   all Liabilities relating to, arising out of or resulting from SG’s or
any SG Subsidiary’s breach of or failure to perform any SG Contract;

 

(viii)   except to the extent expressly excluded from the SG Liabilities or
included as Cowen Liabilities, all Liabilities relating to, arising out of or
resulting from any business conducted by SG or any SG Subsidiary at any time
prior to, on or after the Separation Date;

 

(ix)   all Liabilities relating to, arising out of or resulting from the
Discontinued or Transferred Businesses whether conducted prior to, on or after
the Separation Date;

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(x)   all Liabilities relating to, arising out of or resulting from
employee-related claims made by any current or former employees of SG or any SG
Subsidiary that are asserted by such current or former employees against Cowen
Inc. or any Cowen Subsidiaries in respect of any period prior to the IPO Date;

 

(xi)   all Liabilities (other than Cowen Liabilities) to the extent such
Liabilities relate to, arise out of or result from a claim by any Third Party,
including any Governmental Authority, against Cowen Inc. or any Cowen
Subsidiaries that relate primarily to the terms, amount or procurement of
insurance with respect to the Cowen Business prior to the Separation Date;
provided, however, that the term “SG Liabilities” shall not include and SG shall
have no indemnity obligation in respect of Liabilities relating to, arising out
of or resulting from a claim (including but not limited to a claim by a Third
Party) under or relating to the insurance policies listed on Schedule 4.01 to
the Separation Agreement;

 

(xii)   those specific contingent Liabilities set forth on Schedule 1.01(b) as
of the Separation Date (which schedule shall be updated from time to time as
mutually agreed in good faith by Cowen Inc. and SG up to the IPO Date), in each
case solely to the extent that payment in respect of such Liabilities has not
been made out of the escrow therefor pursuant to Section 2.05(b) of the
Separation Agreement; provided, however, that, unless otherwise specifically
identified on Schedule 1.01(b), any suit, inquiry, proceeding or investigation
(including but not limited to any such suit, inquiry, proceeding or
investigation that relates to, arises out of or results from the litigation and
regulatory matters set forth on Schedule 1.01(b)) that is not known to SG as of
the IPO Date shall not be deemed an “SG Liability” for purposes of this
Agreement; and

 

(xiii)   all Liabilities relating to, arising out of or resulting from the
Excluded Assets.

 

“SG Subsidiary” means any Subsidiary of SG other than Cowen LLC, Cowen Inc. and
any Cowen Subsidiary.

 

“SocGen” has the meaning set forth in the Preamble.

 

“Stockholders Agreement” means the Stockholders Agreement entered into as of the
Separation Date among Cowen Inc. and certain of its stockholders, including
SGASH, substantially in the form attached as Exhibit F to the Separation
Agreement.

 

“Subsidiary” of any Person means another Business Entity that is directly or
indirectly controlled by such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Business Entity, whether
through ownership of voting securities or other interests, by contract or
otherwise. For the avoidance of doubt, Cowen Inc. and the Cowen Subsidiaries are
not Subsidiaries of SG as that term is used in this Agreement.

 

“Tax” means:  (i) any income, net income, gross income, gross receipts, profits,
capital stock, franchise, property, ad valorem, stamp, excise, severance,
occupation, service, sales, use, license, lease, transfer, import, export,
customs duties, value added, alternative minimum,

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

estimated or other similar tax (including any fee, assessment, or other charge
in the nature of or in lieu of any tax) imposed by any Tax Authority, and any
interest, penalties, additions to tax or additional amounts with respect to the
foregoing imposed on any taxpayer or consolidated, combined or unitary group of
taxpayers; and (ii) any Employment Tax.

 

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Tax Matters Agreement” means the Tax Matters Agreement entered into on or prior
to the Separation Date among SGAI, SGASH, Cowen LLC and Cowen Inc.,
substantially in the form attached as Exhibit G to the Separation Agreement.

 

“Third Party” means any Person other than SG, any SG Subsidiary, Cowen Inc. and
any Cowen Subsidiary.

 

“Third Party Claim” has the meaning set forth in Section 3.05(a).

 

“Transaction Documents” means all written agreements, instruments,
understandings, assignments or other arrangements (other than this Agreement)
entered into by the Parties or any of their respective Subsidiaries in
connection with the Separation and the other transactions contemplated by this
Agreement, including the following:  (i) the Separation Agreement, (ii) the
Conveyance and Assumption Instruments; (iii) the Employee Matters Agreement;
(iv) the Escrow Agreement; (v) the Stockholders Agreement; (vi) the Tax Matters
Agreement; (vii) the Transition Services Agreement; (viii) any and all Leases;
and (ix) any other agreements which the Parties determine are necessary or
advisable in connection with the Separation and the other transactions
contemplated by this Agreement and the Transaction Documents.

 

“Transferred Businesses” means (i) the Private Client Group division sold by SG
Cowen Securities Corporation to Lehman Brothers Holdings Inc. in October 2000,
(ii) the bond brokerage business sold by SG Cowen Securities Corporation to
Fimat Futures, USA, Inc. in 2000, (iii) the correspondent clearing operations
sold by SG Cowen Securities Corporation to BNY Clearing Services LLC in January
2000 and (iv) the SG Cowen Asset Management Business.

 

“Transferred Entities” means the entities set forth on Schedule 1.01(f) to the
Separation Agreement.

 

“Transition Services Agreement” means the Transition Services Agreement entered
into on or prior to the Separation Date among SG, SGAI, SGASH, Cowen LLC and
Cowen Inc., substantially in the form attached as Exhibit H to the Separation
Agreement.

 

“U.S.” or “United States” means the United States of America, including each of
the 50 states thereof, the District of Columbia and Puerto Rico, but excluding
all other territories and possessions.

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE II

MUTUAL RELEASES

 

SECTION 2.01.                 Cowen Release of SG. Except as provided in Section
2.03 and in the provisos to this Section 2.01, effective as of the Separation
Date, Cowen Inc. does hereby, for itself, each Cowen Subsidiary, and their
respective successors and assigns, relinquish, release and forever discharge:
(1) SG, each SG Subsidiary, and their respective successors and assigns; and (2)
all Persons who at any time are or have been shareholders, directors, officers,
agents, representatives, counsel or employees of SG or any SG Subsidiary (in
each case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns (except where such Cowen
Liability is caused by or related to any willful misconduct or fraud
attributable to any such Person, or such Person’s violation of regulatory rules
or regulations or applicable law to which SG, Cowen Inc. or any of their
respective Subsidiaries is subject), in each such case from all Cowen
Liabilities; provided, however, that nothing in this Section 2.01 shall relieve
the Persons released in this Section 2.01 from:  (x) any Liability expressly
allocated to SG or any SG Subsidiary in this Agreement (including the
indemnification obligations in Section 3.02 and the contribution obligations in
Section 4.02), any Principal Transaction Document or any other agreement,
arrangement, commitment or understanding to the extent expressly preserved
pursuant to Section 2.09(b) of the Separation Agreement; (y) any Liability the
release of which would result in the release of any Person other than the
Persons released in this Section 2.01; or (z) any Liability incurred by SG or
any SG Subsidiary pursuant to the terms and conditions of the Service Level
Agreements and relating to any period prior to the IPO, and, provided further,
that nothing in this Section 2.01 shall relieve any Person released in this
Section 2.01 who, after the Separation Date, is a director, officer or employee
of Cowen Inc. or any of the Cowen Subsidiaries and is no longer a director,
officer or employee of SG or any of the SG Subsidiaries from Liabilities arising
out of, relating to or resulting from his or her service as a director, officer
or employee of Cowen Inc. or any of the Cowen Subsidiaries after the Separation
Date.

 

SECTION 2.02.                 SG Release of Cowen Inc. Except as provided in
Section 2.03 and in the proviso to this Section 2.02, effective as of the
Separation Date, SG does hereby, for itself, each SG Subsidiary, and their
respective successors and assigns, relinquish, release and forever discharge:
(1) Cowen Inc., Cowen LLC and each Cowen Subsidiary and their respective
successors and assigns; and (2) all Persons, other than the Persons identified
on Schedule 2.02, who at any time are or have been shareholders, directors,
officers, agents, representatives, counsel or employees of Cowen Inc. or any
Cowen Subsidiary (in each case, in their respective capacities as such), and
their respective heirs, executors, administrators, successors and assigns
(except where such SG Liability is caused by or related to any willful
misconduct or fraud attributable to any such Person, or such Person’s violation
of regulatory rules or regulations or applicable law to which SG, Cowen Inc. or
any of their respective Subsidiaries is subject), in each such case from all SG
Liabilities; provided, however, that nothing in this Section 2.02 shall relieve
the Persons released in this Section 2.02 from:  (x) any Liability expressly
allocated to Cowen Inc. or any Cowen Subsidiary in this Agreement (including the
indemnification obligations in Section 3.01 and the contribution obligations in
Section 4.02), any Principal Transaction Document or any other agreement,
arrangement, commitment or understanding to the extent expressly preserved
pursuant to Section 2.09(b) of the Separation Agreement; (y) any

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Liability the release of which would result in the release of any Person other
than the Persons released in this Section 2.02 or (z) any Liability incurred by
Cowen or any Cowen Subsidiary pursuant to the terms and conditions of the
Service Level Agreements and relating to any period prior to the IPO.

 

SECTION 2.03.                 SG Obligations Not Affected. Nothing contained in
this Article II shall release SG or any SG Subsidiary from honoring existing
obligations, if any:  (i) to indemnify any director, officer or employee of
Cowen Inc. or any of its Subsidiaries who was a director, officer or employee of
SG or any SG Subsidiary on or prior to the Separation Date, to the extent such
director, officer or employee was entitled to such indemnification pursuant to
then existing obligations; or (ii) to provide any employment, post-employment or
retirement benefits to any director, officer or employee of Cowen Inc. or any of
its Subsidiaries who was a director, officer or employee of SG or any SG
Subsidiary on or prior to the Separation Date, to the extent such director,
officer or employee was entitled to such benefits pursuant to then existing
obligations, except as otherwise provided in the Employee Matters Agreement.

 

SECTION 2.04.                 No Cowen Inc. Claims. Cowen Inc. shall not make,
and shall not permit any Cowen Subsidiary to make, any claim or demand, or
commence any Proceeding asserting any claim or demand, including any claim of
contribution or indemnification, against SG or any SG Subsidiary or any other
Person released pursuant to Section 2.01, with respect to any Liabilities
released pursuant to Section 2.01.

 

SECTION 2.05.                 No SG Claims. SG shall not make, and shall not
permit any SG Subsidiary to make, any claim or demand, or commence any
Proceeding asserting any claim or demand, including any claim of contribution or
indemnification, against Cowen Inc. or any Cowen Subsidiary or any other Person
released pursuant to Section 2.02, with respect to any Liabilities released
pursuant to Section 2.02.

 

SECTION 2.06.                 Subsidiary Releases. At any time, at the request
of any Party, the other Party shall cause its Subsidiaries to execute and
deliver releases reflecting the provisions hereof.

 

ARTICLE III

INDEMNIFICATION

 

SECTION 3.01.                 Indemnification by Cowen Inc. Except as otherwise
specifically set forth in any provision of this Agreement (including but not
limited to the penultimate paragraph of this Section 3.01) or of any Principal
Transaction Document, effective as of the Separation Date, Cowen Inc. shall, to
the fullest extent permitted by law, indemnify, defend and hold harmless each of
the SG Indemnitees from and against all Liabilities to the extent such
Liabilities relate to, arise out of or result from any of the following items
(collectively, the “Cowen Indemnity Obligations”):

 

(a)                          any failure of Cowen Inc. or any Cowen Subsidiary
to pay, perform or otherwise promptly discharge any Cowen Liabilities in
accordance with their terms and the

 

14

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

terms of this Agreement and any Transaction Document, whether prior to, on or
after the Separation Date;

 

(b)                         any breach by Cowen Inc. or any Cowen Subsidiary of
this Agreement or any of the Transaction Documents (including any Liabilities
relating to, arising out of or resulting from such breach and payable pursuant
to Section 8.16 of this Agreement but excluding any Liabilities relating to,
arising out of or resulting from a breach of the representation and warranty in
Section 2.01(f)(i) of the Separation Agreement), or any action by Cowen Inc. or
any Cowen Subsidiary in contravention of the Certificate of Incorporation or
By-Laws; and

 

(c)                          any untrue statement or alleged untrue statement of
a material fact or omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, with
respect to all information contained in the Registration Statement, the
Prospectus or any other document filed with the SEC by Cowen Inc. in connection
with the IPO pursuant to the Securities Act or the Exchange Act (excluding the
sections titled “Use of Proceeds”, “Certain Relationships and Related
Transactions”, “Business—Regulation” and “Business—Legal Proceedings”, the
Selling Stockholder Information in the section titled “Principal and Selling
Stockholders”, the combined statements of financial condition and all other
information which specifically relates to SG, SGASH or any other SG Subsidiary
or any of their respective employees which has been furnished in writing by or
on behalf of SGASH expressly for use therein).

 

Notwithstanding the foregoing provisions of this Section 3.01, the indemnity in
this Section 3.01 for Cowen Indemnity Obligations shall not extend to a SG
Indemnitee to the extent such Person is a natural person and was (a) engaged in
willful misconduct, (b) engaged in fraud or (c) in violation of regulatory rules
or regulations or applicable law to which SG, Cowen Inc. or any of their
respective Subsidiaries is subject, in each such case in connection with the
Cowen Indemnity Obligations for which indemnification is sought.

 

Any indemnification by Cowen Inc. of the SG Indemnitees in respect of
Liabilities for Taxes shall be as set forth in the Tax Matters Agreement.

 

SECTION 3.02.                 Indemnification by SG. Except as otherwise
specifically set forth in any provision of this Agreement (including but not
limited to the penultimate paragraph of this Section 3.02) or of any Principal
Transaction Document, effective as of the Separation Date, SG shall, to the
fullest extent permitted by law, indemnify, defend and hold harmless each of the
Cowen Indemnitees from and against all Liabilities to the extent such
Liabilities relate to, arise out of or result from any of the following items
(collectively, the “SG Indemnity Obligations”):

 

(a)                          all Liabilities (other than Cowen Liabilities) to
the extent such Liabilities relate to, arise out of or result from any failure
of SG or any SG Subsidiary to pay, perform or otherwise promptly discharge any
SG Liabilities in accordance with their terms and the terms of this Agreement
and any Transaction Documents, whether prior to, on or after the Separation
Date; and

 

15

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(b)                         all Liabilities (other than Cowen Liabilities) to
the extent such Liabilities relate to, arise out of or result from any breach by
SG or any SG Subsidiary of this Agreement or any of the Transaction Documents
(including any Liabilities relating to, arising out of or resulting from such
breach and payable pursuant to Section 8.16 of this Agreement but excluding any
Liabilities relating to, arising out of or resulting from a breach of the
representation and warranty in Section 2.01(f)(ii) of the Separation Agreement)
; and

 

(c)                          all Liabilities (other than Cowen Liabilities) to
the extent such Liabilities relate to, arise out of or result from any untrue
statement or alleged untrue statement of a material fact made in the
Registration Statement or the Prospectus, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, in each case to the extent, and only to the extent, that
such untrue statement or omission or alleged untrue statement or omission was
contained in or omitted from (i) the section of the Prospectus titled “Use of
Proceeds”, (ii) information relating solely to SG Americas Securities Holdings,
Inc. (and not to Cowen Inc., any of Cowen Inc.’s officers, directors or senior
employees or the beneficial ownership of Cowen Inc. following the IPO) in the
section of the Prospectus titled “Principal and Selling Stockholders” (the
“Selling Stockholder Information”), and (iii) information relating solely to
Messrs. Kaplan and Ogier in the sections of the Prospectus titled
“Management—Directors and Executive Officers”, “—Executive Compensation”,
“—Option Exercises Table” and “—Security Ownership of Management and Directors.

 

Notwithstanding the foregoing provisions of this Section 3.01, the indemnity in
this Section 3.02 for SG Indemnity Obligations shall not extend to a Cowen
Indemnitee to the extent such Person is a natural person and was (a) engaged in
willful misconduct, (b) engaged in fraud or (c) in violation of regulatory rules
or regulations or applicable law to which SG, Cowen Inc. or any of their
respective Subsidiaries is subject, in each such case in connection with the SG
Indemnity Obligations for which indemnification is sought.

 

Any indemnification by SG of the Cowen Indemnitees in respect of Liabilities for
Taxes shall be as set forth in the Tax Matters Agreement.

 

SECTION 3.03.                 Clarification of Intent.

 

(a)                                  The provisions of Sections 3.01(c), 3.02(c)
and 3.03(b) are solely intended to allocate responsibility for any statements
and omissions in the Registration Statement and the Prospectus between SG and
the SG Subsidiaries, on the one hand, and Cowen Inc., Cowen LLC and the other
Cowen Subsidiaries, on the other hand, as agreed by the Parties. Nothing in
Section 3.01(c), 3.02(c) or 3.03(b) shall operate to modify the other provisions
of this Agreement or the Principal Transaction Documents, including the Parties’
allocation of Cowen Assets, Cowen Liabilities and SG Liabilities hereunder and
thereunder.

 

(b)                                 For the avoidance of doubt, (i) neither SG
nor Cowen Inc. shall indemnify, defend or hold harmless the Cowen Indemnitees or
SG Indemnitees, as the case may be, in respect of the section of the Prospectus
titled “Certain Relationships and Related Transactions” or in respect of the
combined statements of financial condition contained in the Registration

 

16

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Statement, the Prospectus or any other document filed with the SEC by Cowen Inc.
in connection with the IPO pursuant to the Securities Act or the Exchange Act
and (ii) other than in respect of the Selling Stockholder Information as
required by Section 3.02(c), SG shall not indemnify, defend or hold harmless the
Cowen Indemnitees for any portion of the Registration Statement, the Prospectus
or any other document filed with the SEC by Cowen Inc. in connection with the
IPO pursuant to the Securities Act or the Exchange Act.

 

SECTION 3.04.                 Indemnification Obligations Net of Insurance
Proceeds and Other Amounts. The Parties intend that any Liability subject to
indemnification or contribution pursuant to this Agreement or any Transaction
Document:  (i) shall be reduced by any Insurance Proceeds or other amounts
recovered (net of any out-of-pocket costs or expenses incurred in the collection
thereof) from any Person by or on behalf of the Indemnitee in respect of any
indemnifiable Liability; (ii) shall not be increased to take into account any
Tax costs incurred by the Indemnitee arising from any Indemnity Payments
received from the Indemnifying Party (as defined below); and (iii) shall not be
reduced to take into account any Tax benefit received by the Indemnitee arising
from the incurrence or payment of any Indemnity Payment. Accordingly, the amount
which any Party against whom a claim is made for indemnification under this
Agreement (an “Indemnifying Party”) is required to pay to any Indemnitee shall
be reduced by any Insurance Proceeds or any other amounts theretofore recovered
(net of any out-of-pocket costs or expenses incurred in the collection thereof)
by or on behalf of the Indemnitee in respect of the related Liability. If an
Indemnitee receives a payment (an “Indemnity Payment”) required by this
Agreement from an Indemnifying Party in respect of any Liability and
subsequently receives Insurance Proceeds or any other amounts in respect of the
related Liability, then the Indemnitee shall pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Insurance Proceeds or such
other amounts (net of any out-of-pocket costs or expenses incurred in the
collection thereof) had been received, realized or recovered before the
Indemnity Payment was made.

 

SECTION 3.05.                 Procedures for Indemnification of Third Party
Claims.

 

(a)                                  Notice of Claims. If, at or following the
date hereof, an Indemnitee receives notice or otherwise learns of the assertion
or commencement by a Third Party of any Proceeding against the Indemnitee with
respect to which the Indemnitee believes that Cowen Inc. (in the case of an SG
Indemnitee) or SG (in the case of a Cowen Indemnitee) is obligated to provide
indemnification to such Indemnitee pursuant to this Agreement or any Transaction
Document (collectively, a “Third Party Claim”), such Indemnitee shall give such
Indemnifying Party written notice thereof (the “Notice”) within 20 days after
becoming aware of such Third Party Claim. The Notice must describe the Third
Party Claim in reasonable detail. Notwithstanding the foregoing, the failure of
any Indemnitee to give the Notice as provided in this subsection (a) shall not
relieve the related Indemnifying Party of its obligations under this Article
III, except to the extent that such Indemnifying Party is actually materially
prejudiced by such failure to give the Notice.

 

(b)                                 Control of Defense. The Indemnifying Party
shall have the right to conduct and control the defense of any Third Party
Claim; provided, however, that:  (i) a Cowen Indemnitee may conduct and control
the defense of any Third Party Claim in which no SG

 

17

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Indemnitee is a named party and a Cowen Indemnitee is a named party unless and
until Cowen Inc. asserts that such Third Party Claim reasonably may involve SG
Indemnity Obligations; (ii) in connection with any Third Party Claim with
respect to which an SG Indemnitee is seeking indemnification under this
Agreement, if within 20 days after receipt of the Notice Cowen Inc. irrevocably
acknowledges and agrees in writing with SG and any SG Indemnitee that all
Liabilities relating to, arising out of or resulting from the Third Party Claim
are and shall remain solely Cowen Liabilities, then Cowen Inc. shall thereafter
have the right to conduct and control the defense of such Third Party Claim at
Cowen Inc.’s sole cost and expense; and (iii) in connection with any Third Party
Claim with respect to which a Cowen Indemnitee is seeking indemnification under
this Agreement, if within 20 days after receipt of the Notice SG irrevocably
acknowledges and agrees with Cowen Inc. and any Cowen Indemnitee that all
Liabilities relating to, arising out of or resulting from such Third Party Claim
are and shall remain solely SG Liabilities, then SG shall thereafter have the
right to conduct and control the defense of such Third Party Claim at SG’s sole
cost and expense. If the Party otherwise entitled to conduct and control the
defense of any Third Party Claim hereunder nevertheless fails to assume the
defense of such Third Party Claim within 20 days, then the Indemnitee that is
the subject of such Third Party Claim shall be entitled to conduct and control
the defense of such Third Party Claim.

 

(c)                                  Allocation of Defense Costs. Except as
otherwise provided herein, the costs and expenses of the defense of any Third
Party Claim shall be borne by the Indemnifying Party.

 

(d)                                 Right to Monitor and Participate. An
Indemnitee or Indemnifying Party that is not entitled to conduct and control the
defense of any Third Party Claim nevertheless shall have the right to employ
separate counsel of its own choosing to monitor and participate in the defense
of any Third Party Claim for which it is a potential Indemnitee or Indemnifying
Party, but the fees and expenses of such counsel shall be at the expense of such
Indemnitee or Indemnifying Party, as the case may be, and shall not be subject
to subsection (c) above; provided, however, that if there is a conflict of
interest between Cowen or any Cowen Subsidiary, on the one hand, and SG or any
SG Subsidiary, on the other hand, then the Indemnitee shall be entitled to
employ separate counsel of its own choosing and at the reasonable expense of the
Indemnifying Party.

 

(e)                                  No Settlement. No Party may settle or
compromise any Third Party Claim for which it is seeking to be indemnified
hereunder without the prior written consent of the Party from which such
indemnification is sought, which consent may not be unreasonably delayed or
withheld. No Indemnifying Party may settle or compromise any Third Party Claim
without the prior written consent of the Indemnitee, except where such
settlement or compromise (i) is solely for monetary damages as to which the
Indemnitee is fully indemnified, (ii) includes an unconditional release of the
Indemnitee and (iii) does not include any admission of wrongdoing by the
Indemnitee.

 

(f)                                    Pending Third Party Claims. The
provisions of this Article III shall apply to Third Party Claims that are
already pending or asserted, including those set forth on Schedules 1.01(a) and
1.01(b), as well as Third Party Claims brought or asserted after the date
hereof. There shall be no requirement to give a Notice with respect to pending
Third Party Claims as such claims exist as of the Separation Date.

 

18

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(g)                                 Cross-Claims. Except as set forth in Section
4.01(a), neither SG nor Cowen Inc. shall, nor shall they permit their respective
Subsidiaries to, file claims or cross-claims against each other or each other’s
Subsidiaries in a Proceeding in which a Third Party Claim is being resolved.

 

ARTICLE IV

CERTAIN OTHER MATTERS

 

SECTION 4.01.                 Additional Matters.

 

(a)                                  Notice of Claims. Any claim for indemnity
under this Agreement or any Transaction Document which does not result from a
Third Party Claim must be asserted by written notice given by the Indemnitee to
the applicable Indemnifying Party; provided, that the failure by an Indemnitee
to so assert any such claim shall not prejudice the ability of the Indemnitee to
do so at a later time except to the extent (if any) that the Indemnifying Party
would be materially prejudiced thereby. Such Indemnifying Party shall have a
period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have accepted responsibility to make
payment. If such Indemnifying Party does not respond within such 30-day period
or rejects such claim in whole or in part, such Indemnitee shall be free to
pursue such remedies as may be available to such Party as contemplated by this
Agreement and the Principal Transaction Documents, as applicable, including,
without limitation, filing third party claims or cross-claims against such
Indemnifying Party in the relevant Proceeding.

 

(b)                                 Subrogation. In the event of payment by or
on behalf of an Indemnifying Party to an Indemnitee in connection with any Third
Party Claim, such Indemnifying Party shall be subrogated to and shall stand in
the place of such Indemnitee as to any events or circumstances in respect of
which such Indemnitee may have any right, defense or claim relating to such
Third Party Claim against any claimant or plaintiff asserting such Third Party
Claim or against any other Person. Such Indemnitee shall cooperate with the
Indemnifying Party in a reasonable manner, and at the cost and expense of such
Indemnifying Party, in prosecuting any subrogated right, defense or claim.

 

(c)                                  Pursuit of Claims Against Third Parties. If
(i) a Party incurs any Liability arising out of any Principal Transaction
Document; (ii) an adequate legal or equitable remedy is not available for any
reason against the other Party to satisfy the Liability incurred by the
incurring Party; and (iii) a legal or equitable remedy may be available to the
other Party against a Third Party for such Liability, then the other Party will
use commercially reasonable efforts to cooperate with the incurring Party, at
the incurring Party’s expense, to permit the incurring Party to obtain the
benefits of such legal or equitable remedy against the Third Party.

 

(d)                                 Currency Conversion. In the event that any
indemnification payment required to be made hereunder or under any Transaction
Document may be denominated in a currency other than U.S. Dollars, the amount of
such payment shall be converted into U.S. Dollars using the foreign exchange
rate for such currency published by the Federal Reserve Bank of New York at or
about 12 noon (New York time) on the day on which the Indemnified Party

 

19

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

made payment to a Third Party with respect to the indemnifiable Liability (or,
if such day is not a Business Day, on the Business Day immediately preceding
such day).

 

SECTION 4.02.                 Right of Contribution.

 

(a)                                  Contribution by Cowen Inc. If any right of
indemnification contained in Section 3.01 is held unenforceable or is
unavailable for any reason, then Cowen Inc., in lieu of indemnifying the SG
Indemnitees, shall contribute to the amounts paid or payable by the SG
Indemnitees in such proportion as is appropriate to reflect the relative fault
of Cowen Inc. and the Cowen Subsidiaries, on the one hand, and the SG
Indemnitees entitled to contribution, on the other hand.

 

(b)                                 Contribution by SG. If any right of
indemnification contained in Section 3.02 is held unenforceable or is
unavailable for any reason, then SG, in lieu of indemnifying the Cowen
Indemnitees, shall contribute to the amounts paid or payable by the Cowen
Indemnitees in such proportion as is appropriate to reflect the relative fault
of SG and the SG Subsidiaries, on the one hand, and the Cowen Indemnitees
entitled to contribution, on the other hand.

 

(c)                                  Allocation of Relative Fault. Solely for
purposes of determining relative fault pursuant to this Section 4.02:  (i) any
fault associated with the ownership, operation or activities of the Cowen
Business (other than SG Liabilities) prior to the Separation Date or in respect
of the Cowen Liabilities shall be deemed to be the fault of Cowen Inc. and the
Cowen Subsidiaries and no such fault shall be deemed to be the fault of SG or
the SG Subsidiaries; and (ii) any fault associated with the ownership, operation
or activities of the SG Business (other than Cowen Liabilities) prior to the
Separation Date or in respect of the SG Liabilities shall be deemed to be the
fault of SG and the SG Subsidiaries and no such fault shall be deemed to be the
fault of Cowen Inc. or the Cowen Subsidiaries, provided, however, that if the
foregoing allocation provided by clauses (i) and (ii) above is not permitted by
applicable law, then, in each case, such allocation shall be adjusted as is
appropriate to reflect not only the fault referred to in clauses (i) and (ii)
above, but also the relative benefits in connection therewith as well as any
other relevant equitable considerations.

 

(d)                                 Contribution Procedures. The provisions of
Sections 3.03 and 3.04 and Sections 4.01 through 4.06 shall govern any
contribution claims.

 

SECTION 4.03.                 Covenant Not to Sue. Each Party hereby covenants
and agrees that none of it, any of its Subsidiaries or any Person claiming
through it shall bring suit or otherwise assert any claim against any
Indemnitee, or assert a defense against any claim asserted by any Indemnitee,
before any court, arbitrator, mediator or administrative agency anywhere in the
world, alleging that:  (a) the assumption or retention of any Cowen Liabilities
or SG Liabilities pursuant to the Separation is void or unenforceable for any
reason; or (b) the provisions of this Agreement are void or unenforceable for
any reason. The covenant in this Section 4.03 shall run with title to the
applicable SG Assets, Cowen Assets, SG Liabilities and Cowen Liabilities, and
shall bind any transferee, assignee or other Person to whom an interest in the
applicable Assets or Liabilities may be transferred or assigned.

 

20

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

SECTION 4.04.                 Remedies Cumulative. The remedies provided in this
Agreement shall be cumulative and, subject to the provisions of Sections 3.04(g)
and 6.01, shall not preclude assertion by any Indemnitee of any other rights or
the seeking of all other remedies against any Indemnifying Party.

 

SECTION 4.05.                 Inducement. The Parties acknowledge and agree that
each Party’s willingness to cause, effect and consummate the Separation has been
conditioned upon and induced by the Parties’ covenants and agreements in this
Agreement and the Transaction Documents, including the Parties’ assumption
and/or retention of specified Liabilities pursuant to the Separation and the
provisions of the Transaction Documents and the Parties’ covenants and
agreements contained in this Agreement.

 

SECTION 4.06.                 Post-Separation Date Conduct. The Parties
acknowledge that, after the Separation Date, each Party will be independent of
the other Party, with responsibility for its own actions and inactions and its
own Liabilities relating to, arising out of or resulting from the conduct of its
business following the Separation Date, except as may otherwise be provided in
any Principal Transaction Document, and each Party shall (except as otherwise
provided in this Agreement, including Sections 3.01 and 3.02) use reasonable
best efforts to prevent such Liabilities from being borne inappropriately by the
other Party.

 

SECTION 4.07.                 Late Payments. Except as provided in any
Transaction Document, any amount not paid when due pursuant to this Agreement or
any Transaction Document (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within 30 days of the date of
such bill, invoice or other demand) shall accrue interest at a rate per annum
equal to the Prime Rate plus 2%.

 

ARTICLE V

COOPERATION; CONFIDENTIALITY

 

SECTION 5.01.                 Other Agreements Providing for Exchange of
Information. The rights and obligations granted under this Article V are subject
to any specific limitations, qualifications or additional provisions on the
sharing, exchange, retention or confidential treatment of Information set forth
in the Separation Agreement or any other Principal Transaction Documents.

 

SECTION 5.02.                 Production of Witnesses; Records; Cooperation.

 

(a)                                  Availability of Witnesses and Information
Generally. After the Separation Date, except in the case of an adversarial
Proceeding by one Party or any of its Subsidiaries, officers, directors or
employees against another Party or any of its Subsidiaries, officers, directors
or employees, each Party shall use commercially reasonable efforts to make
available to the other Parties, upon written request, the former, current and
future directors, officers, employees, other personnel and agents of such Party
or its Subsidiaries as witnesses and any books, records or other documents
within its control or which it otherwise has the ability to make available, to
the extent that any such Person (giving consideration to business and personal
demands of such directors, officers, employees, other personnel and agents) or
books, records or

 

21

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

other documents may reasonably be required in connection with any Proceeding
(including the creation or establishment of due diligence defenses) in which the
requesting Party may from time to time be involved, regardless of whether such
Proceeding is a matter with respect to which indemnification may be sought
hereunder. The requesting Party shall bear all reasonable out of pocket costs
and expenses incurred by the other Parties in connection with their compliance
with such request.

 

(b)                                 Availability of Witnesses and Information to
Indemnifying Party. If an Indemnifying Party chooses to defend or to seek to
compromise or settle any Third Party Claim, the other Party shall use
commercially reasonable efforts to make available to such Indemnifying Party,
upon written request, the former, current and future directors, officers,
employees, other personnel and agents of such Party or its Subsidiaries as
witnesses and any books, records or other information within its control or
which it otherwise has the ability to make available, to the extent that any
such Person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
information may reasonably be required in connection with such defense,
settlement or compromise, or the prosecution, evaluation or pursuit thereof, as
the case may be, and shall otherwise cooperate in such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be;
provided, however, that such other Party, subject to Section 5.02(f), shall not
be obligated to produce any books, records or other information if such other
Party reasonably believes, after consultation with its counsel, that the
production of such books, records or other information would cause the
forfeiture of an attorney-client privilege that is applicable to such books,
records or other information and entering into a joint defense agreement as
contemplated by Section 5.02(f) is not practicable or appropriate.

 

(c)                                  Cooperation Generally. Without limiting any
provision of this Section 5.02, the Parties shall cooperate and consult, and
shall cause each of their respective Subsidiaries, officers, employees and
agents to cooperate and consult to the extent necessary or advisable with
respect to any Proceedings (other than a Proceeding by one Party or any of its
Subsidiaries against the other Party or any of its Subsidiaries).

 

(d)                                 Infringement Claims. Each Party
acknowledges, on its own behalf and on behalf of its Subsidiaries, that it has
no basis to believe that the business or any act, product, technology or service
(including products, technology or services currently under development) of the
other Party infringes, dilutes or misappropriates any intellectual property of a
Third Party or constitutes unfair competition or trade practices under the laws
of any jurisdiction. Without limiting any provision of this Section 5.02, each
of the Parties agrees to cooperate, and to cause each of its respective
Subsidiaries to cooperate, with each other in the defense of any infringement or
similar claim by a Third Party with respect to any intellectual property and
shall not claim to acknowledge, or permit any of its respective Subsidiaries to
claim to acknowledge, the validity, enforceability or infringing use of any
intellectual property of a Third Party in a manner that would hamper or
undermine the defense by the other Party or its Subsidiaries of such
infringement or similar claim.

 

(e)                                  Business Conflicts to be Disregarded. The
obligation of the Parties to provide witnesses pursuant to this Section 5.02 is
intended to be interpreted in a manner so as to facilitate cooperation and shall
include the obligation to provide as witnesses those officers and employees

 

22

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

designated by the Party seeking such witness, without regard to whether the
witness or the employer of the witness could assert a possible business conflict
(subject to the exception set forth in the first sentence of Section 5.02(a)).

 

(f)                                    Joint Defense Agreement. In connection
with any matter contemplated by this Section 5.02, the Parties will negotiate in
good faith to enter into a mutually acceptable joint defense agreement where
appropriate so as to maintain to the extent practicable any applicable
attorney-client privilege, work product immunity or other applicable privileges
or immunities of each of the Parties and their respective Subsidiaries.

 

SECTION 5.03.                 Confidentiality.

 

(a)                                  Confidentiality. Subject to Section 5.04,
SG, on behalf of itself and each SG Subsidiary, and Cowen Inc., on behalf of
itself and each Cowen Subsidiary, agrees to hold, and to cause its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to SG’s confidential and proprietary information pursuant
to policies in effect as of the Separation Date, all Information concerning the
other (or its business) and the other’s Subsidiaries (or their respective
businesses) that is either in its possession (including Information in its
possession prior to the Separation Date) or furnished by the other or the
other’s Subsidiaries or their respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement or any Transaction Document, and shall not use any such
Information other than for such purposes as may be expressly permitted hereunder
or thereunder, except, in each case, in connection with the prosecution of
claims for indemnity or to the extent that such Information has been: (i) in the
public domain through no fault of such Party or its Subsidiaries or any of their
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives; (ii) later lawfully acquired from other
sources by such Party (or any of its Subsidiaries) which sources are not
themselves bound by a confidentiality obligation; or (iii) independently
generated without reference to any proprietary or confidential Information of
the other Party.

 

(b)                                 No Release; Return or Destruction. Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any Information addressed in Section 5.03(a) to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information, and except in compliance
with this Section 5.03 and Section 5.04. Without limiting the foregoing, when
any Information furnished by the other Party after the Separation Date pursuant
to this Agreement or any Transaction Document is no longer needed for the
purposes contemplated by this Agreement or any Transaction Document, each Party
shall, at such Party’s option, promptly after receiving a written request from
the other Party either return to the other Party all such Information in a
tangible form (including all copies thereof and all notes, extracts or summaries
based thereon) or certify to the other Party that it has destroyed such
Information (and such copies thereof and such notes, extracts or summaries based
thereon); provided, however, that each Party may retain copies of such
Information if necessary to satisfy applicable regulatory requirements.

 

23

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

SECTION 5.04.                 Protective Arrangements. In the event that SG or
Cowen Inc. or any of their respective Subsidiaries either determines on the
advice of its counsel that it is required to disclose any Information pursuant
to applicable law or the rules or regulations of any Governmental Authority or
receives any demand under lawful process or from any Governmental Authority to
disclose or provide Information of another Party (or such other Party’s
Subsidiaries) that is subject to the confidentiality provisions hereof, the
Party contemplating such disclosure shall notify the other Party prior to
disclosing or providing such Information and shall cooperate at the expense of
the requesting Party in seeking any reasonable protective arrangements requested
by such other Party. Subject to the foregoing, the Party that received such
request, or its Subsidiaries, may thereafter disclose or provide Information to
the extent required by such law (as so advised by counsel) or by lawful process
or such Governmental Authority.

 

ARTICLE VI

DISPUTE RESOLUTION

 

SECTION 6.01.                 Disputes.

 

(a)                                  Agreement to Arbitrate Disputes. The
Parties acknowledge that, from time to time after the Separation Date, a
controversy, dispute or claim may arise relating to a Party’s rights or
obligations under this Agreement. The Parties agree that any controversy,
dispute or claim (whether arising in contract, tort or otherwise) arising out of
or in connection with the performance or breach of this Agreement, including any
question regarding its enforcement, existence, validity, interpretation or
termination shall be resolved by binding arbitration.

 

(b)                                 Conduct of the Arbitration. An arbitration
conducted pursuant to this Article VI shall be administered by and held before
the American Arbitration Association (“AAA”) in accordance with the laws of the
State of New York and the AAA’s then current Commercial Arbitration Rules.
Notwithstanding the foregoing, no pre-hearing discovery shall be permitted
unless specifically authorized by the arbitration panel, provided, however, that
unless the Parties agree otherwise, there shall be no pre-hearing depositions or
interrogatories. Any hearing or authorized discovery shall take place in New
York City, unless the Parties agree otherwise.

 

(c)                                  Composition and Selection of Panel:  Unless
the Parties agree otherwise, the arbitration panel shall consist of three
persons appointed by the AAA from its National Roster pursuant to Rule R-11 of
the AAA’s Commercial Arbitration Rules.

 

(d)                                 Limitations on Available Relief. The
arbitration panel shall have no authority or jurisdiction to award
consequential, exemplary or punitive damages.

 

(e)                                  Confidentiality. The Parties agree that any
arbitration commenced pursuant to this Article VI shall be and remain
confidential, and the Parties shall not make any public statements concerning
any arbitration, except to the extent that disclosure of or any statement
concerning any arbitration is, in the opinion of counsel for one of the Parties,
required by law or applicable rules or regulations.

 

24

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(f)                                    Final and Binding Nature of Arbitration
Award. Any award rendered by the arbitrators shall be final and binding between
the Parties and judgment thereon may be entered in any court of competent
jurisdiction. If a Party seeks to vacate or to appeal an award rendered by the
arbitration panel and such Party’s motion to vacate is denied or its appeal is
unsuccessful, then that Party shall pay the costs and expenses, including
reasonable attorneys’ fees, of the prevailing Party.

 

ARTICLE VII

TERMINATION

 

SECTION 7.01.                 Termination. This Agreement may not be terminated
except by an agreement in writing signed by all of the Parties.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01.                 Counterparts; Entire Agreement; Facsimile
Signatures.

 

(a)                                  Counterparts. This Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be as effective as delivery of an executed
original of such counterpart to this Agreement.

 

(b)                                 Entire Agreement. This Agreement, the
Transaction Documents and the exhibits, schedules and annexes hereto and thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties other than those set forth or referred to herein or therein.
Notwithstanding any other provisions in this Agreement to the contrary, in the
event and to the extent that there is a conflict between the provisions of this
Agreement and the provisions of any Principal Transaction Document, the
provisions of such Principal Transaction Document shall control.

 

(c)                                  Facsimile Signatures. Each Party
acknowledges that it and the other Parties may execute this Agreement by
facsimile, stamp or mechanical signature. Each Party expressly adopts and
confirms each such facsimile, stamp or mechanical signature made in its
respective name as if it were a manual signature, agrees that it shall not
assert that any such signature is not adequate to bind such Party to the same
extent as if it were signed manually and agrees that at the reasonable request
of the other Party at any time it shall as promptly as reasonably practicable
cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).

 

SECTION 8.02.                 Governing Law. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York, irrespective of

 

25

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

the choice of laws principles of the State of New York, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

 

SECTION 8.03.                 Assignability. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns; provided, however, that no Party hereto may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Parties hereto. Notwithstanding the
foregoing, this Agreement shall be assignable in whole in connection with a
merger or consolidation or the sale of all or substantially all of the Assets of
a Party so long as the resulting, surviving or transferee Person assumes all the
obligations of the relevant party thereto by operation of law or pursuant to an
agreement in form and substance reasonably satisfactory to the other Party.

 

SECTION 8.04.                 Third Party Beneficiaries. Except for the
indemnification rights under this Agreement of any SG Indemnitee or Cowen
Indemnitee in their respective capacities as such and for the releases under
Article II of any Person provided therein: (a) the provisions of this Agreement
are solely for the benefit of the Parties and their respective Subsidiaries,
after giving effect to the Separation, and are not intended to confer upon any
Person except the Parties and their respective Subsidiaries, after giving effect
to the Separation, any rights or remedies hereunder; and (b) there are no other
Third Party beneficiaries of this Agreement and this Agreement shall not provide
any other Third Party with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

SECTION 8.05.                 Notices. All notices or other communications under
this Agreement must be in writing and shall be deemed to be duly given: (a) when
delivered in person; (b) upon transmission via confirmed facsimile transmission,
provided that such transmission is followed by delivery of a physical copy
thereof in person, via U.S. first class mail, or via a private express mail
courier; or (c) two days after deposit with a private express mail courier, in
any such case addressed as follows:

 

If to SG:

 

Société Générale

1221 Avenue of the Americas
New York, New York 10020
Attn:  General Counsel, SG Americas

Facsimile:  (212) 278-7432

 

With a copy to:

 

Mayer, Brown, Rowe & Maw LLP
1675 Broadway
New York, New York  10019
Attn:  James B. Carlson
Facsimile:  (212) 262-1910

 

26

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

If to Cowen:

 

Cowen Group, Inc.
1221 Avenue of the Americas
New York, New York 10020
Attn:  General Counsel
Facsimile:  (646) 562-1861

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY  10036-6522
Attn:                    Lou R. Kling
                                                Thomas W. Greenberg
Facsimile:  (212) 735-2000

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

SECTION 8.06.                 Severability. If any provision of this Agreement
or the application thereof to any Person or circumstance is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the Parties.

 

SECTION 8.07.                 Force Majeure. No Party shall be deemed in default
of this Agreement to the extent that any delay or failure in the performance of
its obligations under this Agreement results from any cause beyond its
reasonable control and without its fault or negligence, such as acts of God,
acts of Governmental Authority, embargoes, epidemics, war, riots, insurrections,
acts of terrorism, fires, explosions, earthquakes, floods, unusually severe
weather conditions, labor problems or unavailability of parts, or, in the case
of computer systems, any failure in electrical or air conditioning equipment. In
the event of any such excused delay, the time for performance shall be extended
for a period equal to the time lost by reason of the delay.

 

SECTION 8.08.                 Headings. The article, section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

SECTION 8.09.                 Survival of Covenants. Except as expressly set
forth in this Agreement, the covenants, releases, indemnities, representations
and warranties contained in this

 

27

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Agreement, and liability for the breach of any obligations contained herein,
shall survive the Separation Date and shall remain in full force and effect
thereafter.

 

SECTION 8.10.                 Subsidiaries. SG shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any SG Subsidiary and Cowen Inc. shall cause
to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by any Cowen
Subsidiary.

 

SECTION 8.11.                 Waivers. The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the Party hereto entitled to enforce such
term, but such waiver shall be effective only if it is in a writing signed by
the Party hereto against whom the existence of such waiver is asserted. Unless
otherwise expressly provided in this Agreement, no delay or omission on the part
of any Party hereto in exercising any right or privilege under this Agreement
shall operate as a waiver thereof, nor shall any waiver on the part of any Party
hereto of any right or privilege under this Agreement operate as a waiver of any
other right or privilege under this Agreement nor shall any single or partial
exercise of any right or privilege preclude any other or further exercise
thereof or the exercise of any other right or privilege under this Agreement. No
failure by any Party to take any action or assert any right or privilege
hereunder shall be deemed to be a waiver of such right or privilege in the event
of the continuation or repetition of the circumstances giving rise to such right
unless expressly waived in writing by the Party hereto against whom the
existence of such waiver is asserted.

 

SECTION 8.12.                 Amendments. No provisions of this Agreement shall
be deemed amended, supplemented or modified unless such amendment, supplement or
modification is in writing and signed by an authorized representative of each of
the Parties.

 

SECTION 8.13.                 Interpretation. Words in the singular shall be
deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires. The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement. Article and Section references are to
the Articles and Sections to this Agreement unless otherwise specified. Unless
otherwise stated, all references to any agreement shall be deemed to include the
exhibits, schedules and annexes to such agreement. The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. Unless otherwise specified in a
particular case, the word “days” refers to calendar days. References herein to
this Agreement or any Transaction Document shall be deemed to refer to this
Agreement or such Transaction Document as of the Separation Date and as it may
be amended thereafter, unless otherwise specified. References to the
performance, discharge or fulfillment of any Liability in accordance with its
terms shall have meaning only to the extent such Liability has terms; if the
Liability does not have terms, the reference shall mean performance, discharge
or fulfillment of such Liability.

 

SECTION 8.14.                 Mutual Drafting. This Agreement and the
Transaction Documents shall be deemed to be the joint work product of the
Parties and any rule of

 

28

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

construction that a document shall be interpreted or construed against a drafter
of such document shall not be applicable.

 

SECTION 8.15.                 No Right to Set-Off. Each Party shall pay the full
amount of any payments, costs and disbursements required under this Agreement,
and shall not set off, counterclaim or otherwise withheld any other amount owed
by such Party to other Persons on account of any obligation owed by other
Persons to such Party.

 

SECTION 8.16.                 Enforcement Costs. In the event that a Party
breaches any provision of this Agreement, such Party agrees to reimburse the
non-breaching Parties for all expenses related to the enforcement by the
non-breaching Parties of their respective legal rights under this Agreement,
including but not limited to the non-breaching Parties’ respective attorneys’
fees, court costs, administrative fees and all other costs, fees and expenses
incurred by the non-breaching Parties that are associated with enforcing their
respective legal rights hereunder.

 

SECTION 8.17.                 Remedies. In the event of a breach by a Party of
its obligations under this Agreement, each other Party, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
Each Party agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of any provision of this Agreement
and hereby further agrees that, in the event of any action for specific
performance in respect of such breach, it will waive the defense that a remedy
at law would be adequate.

 

* * * * *

 

29

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

  /s/ Jean-Philippe Coulier

 

 

 

Name:

Jean-Philippe Coulier

 

 

Title:

Chief Operating Officer, Americas

 

 

 

 

 

SG AMERICAS SECURITIES HOLDINGS,
INC.

 

 

 

 

 

By:

  /s/ Jean-Philippe Coulier

 

 

 

Name:

Jean-Philippe Coulier

 

 

Title:

President

 

 

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

  /s/ Christopher A. White

 

 

 

Name:

Christopher A. White

 

 

Title:

Chief Administrative Officer

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

  /s/ Christopher A. White

 

 

 

Name:

Christopher A. White

 

 

Title:

Vice President

 

30

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------